Citation Nr: 1717946	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-28 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a memory loss disability.


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1997 to January 2001, and from May 2011 to May 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
In July 2015 and March 2016, the Board remanded the appeal for further development.  In light of treatment records that have been obtained and associated with the record, the additional medical examination obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

The preponderance of the evidence is against a finding of a separate and distinct memory loss diagnosis. Symptoms of memory loss are attributable to a depressive disorder.


CONCLUSION OF LAW

The criteria for service connection for a memory loss disability are not met.  38 U.S.C.A. §§ 1110, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in March 2010.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently April 2016.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinion is adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that he experiences symptoms of memory loss, which began during service.  In an August 2010 statement, the Veteran reported the memory loss disability manifested in symptoms including getting lost, being easily confused, having trouble remembering, and slowness in thinking and reading.  

April 2008 VA medical records noted the Veteran complained of forgetfulness.  Decreased concentration and short term memory were also noted.  At a January 2010 VA examination for mental disorder, the examiner noted the Veteran's remote and immediate memory was mildly impaired, while the Veteran's recent memory was normal.

VA medical records dated from May 2008 through August 2008 all noted memory was "preserved."  VA medical records dated from February 2013 through November 2013, March 2014 through September 2014, January 2015 through August 2015, and January 2016 through September 2016 all noted memory was "intact."

At a March 2015 VA examination for posttraumatic stress disorder, the examiner noted a diagnosis of depressive disorder.  The examiner reported the Veteran experienced forgetfulness, which was attributed to the depressive disorder.  

At an April 2016 VA examination, the examiner noted a diagnosis of unspecified depressive disorder.  The examiner opined that the Veteran did not have more than one mental disorder.  The examiner opined that the Veteran did not have a memory loss disorder distinct from the diagnosed depressive disorder.  The examiner stated there was no medical evidence of a diagnosis of memory loss disability.  The examiner explained that difficulty concentrating was a common symptom of a depressive condition, and noted that the Veteran's memory had been documented consistently as "intact."

The Board finds that service connection for a memory loss disability is not warranted.  While the Veteran alleges he has a memory loss disability that began in service, the preponderance of the evidence is against a finding of a memory loss disability, or any nexus between any memory loss and qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran's service medical records are silent as to any complaints of, treatment, or diagnoses for any memory loss problems.  While some memory impairment was noted in VA medical records for psychiatric treatment, the majority of medical records indicated the Veteran's memory was normal, intact, and preserved.  There is no evidence of any diagnosis of a memory loss disability.  Both VA examiners attributed any memory loss or difficulty concentrating to the diagnosed depressive disorder.  The April 2016 VA examiner explicitly opined that the Veteran did not have a memory loss disability distinct from the diagnosed depressive disorder.  The examiner reviewed the entire medical record and took into account the lay statements of the Veteran in coming to that opinion.  Those statements did not provide objective evidence that the Veteran had a memory loss disability, or that any memory loss was related to cognitive or any event during service.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection a memory loss disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Board is denying the claim for service connection for a separate and distinct memory loss disorder; his symptoms of memory loss have been attributed to a depressive disorder and service connection is currently in effect for the depressive disorder.  He is in receipt of a 50 percent disability for such.  Thus, to the extent that his symptoms of memory loss or depression worsen, he is certainly free to seek an increase in his disability rating.  


ORDER

Entitlement to service connection for a separate and distinct disability manifested by memory loss is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


